Case: 14-15081   Date Filed: 05/08/2015   Page: 1 of 5


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-15081
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 7:14-cr-00005-HL-TQL-2



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                   versus

TRAVIS KESHAWN JONES,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                                (May 8, 2015)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Travis Keshawn Jones appeals his 12-month statutory maximum sentence,

imposed as an upward variance from the applicable guideline range, after he was
                 Case: 14-15081       Date Filed: 05/08/2015       Page: 2 of 5


convicted of one count of possession of marijuana, in violation of 21 U.S.C. §

844(a). Jones argues that his sentence was substantively unreasonable and that his

sentence was greater than necessary to comply with the requirements of 18 U.S.C.

§ 3553(a). After thorough review, we affirm.

       We review the sentence a district court imposes for “reasonableness,” which

“merely asks whether the trial court abused its discretion.” United States v. Pugh,

515 F.3d 1179, 1189 (11th Cir. 2008) (quoting Rita v. United States, 551 U.S. 338,

351 (2007)). The party challenging the sentence bears the burden to show it is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

       In reviewing the “‘substantive reasonableness of [a] sentence imposed under

an    abuse-of-discretion       standard,’”     we     consider     the    “‘totality    of    the

circumstances.’” Pugh, 515 F.3d at 1190 (quoting Gall v. United States, 552 U.S.
38, 51 (2007)). The district court must impose a sentence “sufficient, but not

greater than necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a).1

The district court must evaluate all of the § 3553(a) factors when arriving at a

sentence, but is permitted to attach “great weight” to one factor over the others.


1
        The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).
                                                 2
              Case: 14-15081      Date Filed: 05/08/2015   Page: 3 of 5


Gall, 552 U.S. at 57. “[W]e will not second guess the weight (or lack thereof) that

the [court] accorded to a given [§ 3553(a)] factor ... as long as the sentence

ultimately imposed is reasonable in light of all the circumstances presented.”

United States v. Snipes, 611 F.3d 855, 872 (11th Cir. 2010) (quotation, alteration

and emphasis omitted). The sentencing judge is in a superior fact-finding position

because he “sees and hears the evidence, makes credibility determinations, has full

knowledge of the facts and gains insights not conveyed by the record.” Gall, 552
U.S. at 51 (quotation omitted).

      When the district court decides after “serious consideration” that a variance

is in order, based on the above § 3553(a) factors, it should explain why that

variance “is appropriate in a particular case with sufficient justifications.” Id. at

46-47. The court’s justification must be “compelling enough to support the degree

of the variance and complete enough to allow meaningful appellate review,” but an

“extraordinary justification” is not required for a sentence outside the guidelines

range. United States v. Shaw, 560 F.3d 1230, 1238 (11th Cir. 2009) (quotations

omitted). In imposing an upward variance, the district court may rely on facts that

already were considered in determining the guideline range. United States v.

Rodriguez, 628 F.3d 1258, 1264 (11th Cir. 2010).

      In Rodriguez, we held that a sentence for violating the Computer Fraud and

Abuse Act use was not unreasonable where the district court varied upward to


                                          3
              Case: 14-15081     Date Filed: 05/08/2015   Page: 4 of 5


reflect the seriousness of the offense, to promote respect for the law, and to protect

the public from future criminal conduct, and imposed a 12-month statutory

maximum sentence where the guideline range was 0 to 6 years. Id. at 1262-65.

Similarly, in Shaw, we held that a sentence for possession of a firearm arm by a

convicted felon was not unreasonable where the district varied upward, based on

the defendant’s prior criminal conduct and the § 3553(a) factors, and imposed a

statutory maximum 120-month sentence where the guideline range was 30 to 37

months. 560 F.3d at 1232, 1241.

      Here, Jones has failed to meet his burden to show that his sentence is

substantively unreasonable. As the record shows, his guideline range was zero to

six months, and the district court imposed an upward variance, resulting in a

sentence of 12 months. The court explained that it was imposing an upward

variance based on Jones’s prior criminal conviction for possession of marijuana

within the past 24 months and, in its statement of reasons, further explained that it

relied on several of the § 3553(a) factors and on Jones’s previous possession of

cannabis charge. In addition, the court said that it had considered all of the §

3553(a) factors before imposing Jones’s sentence.         On this record, the court

provided sufficient justifications to support Jones’s 12-month sentence. Moreover,

the court was permitted to attach greater weight to certain § 3553(a) factors in

determining that an upward variance was warranted, even though Jones’s prior


                                          4
              Case: 14-15081    Date Filed: 05/08/2015   Page: 5 of 5


criminal convictions were already considered in determining his guideline range.

Finally, we have upheld similar sentences -- imposed at the statutory maximum --

in previous cases. See Rodriguez, 628 F.3d at 1262-65; Shaw, 560 F.3d at 1241.

Accordingly, the district court did not abuse its discretion in imposing a 12-month

statutory maximum sentence.

      AFFIRMED.




                                        5